[EDITOR'S NOTE: This case is unpublished as indicated by the issuing court.] MEMORANDUM OF DECISION ON MOTION TO CORRECT JUDGMENT
The Court, after contested trial, submitted a memorandum of decision dated March 17, 2000. As a result of said decision, the defendant filed a motion to reopen and correct judgment post-judgment dated April 3, 2000. Said motion was objected to by the plaintiff. The Court heard argument of counsel on May 15, 2000. After reviewing the motion of the defendant, written objection of the plaintiff and the terms of the judgment, the Court is required to correct the judgment based on judicial oversight. The Court failed to include within the alimony provisions of its judgment, that the alimony paid by the defendant to the plaintiff should terminate prior to the 15 year period if (a) either CT Page 5936 party dies; or (b) remarriage of the plaintiff, whichever shall occur first. The court hereby corrects its judgment to include language terminating the alimony obligation of the defendant as set out in the corrected memorandum of decision filed by the Court of even date herewith. The Court further concludes that correction to this alimony subparagraph of the Judgment does not upset the symmetry and harmony of the original mosaic of the judgment. Jasen v. Jasen, 37 Conn. App. 194
(1995).
Devin, J.